Citation Nr: 0917297	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.

Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In correspondences to the Veteran dated December 2006 and 
January 2006, the RO stated that gastroesophageal reflux 
disease (GERD) was considered part of the Veteran's ulcer 
disability and were therefore not accepted as a new issue.  
The Board notes that GERD or hiatal hernia and post 
gastorectomy syndromes are separately evaluated for VA 
compensation purposes under diagnostic codes 7346 and 7307.  
VA regulations, however, provide that ratings under 7301 to 
7329 and 7345 to 7348 can not be combined with each other.  A 
single evaluation is assigned under the diagnostic code which 
reflects the predominant disability picture.  See 38 C.F.R. § 
4.114 (2008).  Therefore, these additional matters are 
considered as part of this appeal.  

The issue of entitlement to service connection for 
hypoglycemia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's duodenal ulcer is manifested by no more 
than recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Codes 
7305, 7308, 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in April 2005.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  For an 
increased-compensation claim, the VCAA requires VA to notify 
the claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life. See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Notice as provided by the RO in April 2005 and March 2006 
correspondences was insufficient as it neglected to fulfill 
the Vazquez requirements.  Vazquez requires the RO to inform 
the Veteran that to substantiate a claim the Veteran must 
provide or ask the Secretary to obtain evidence which 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores at 42.  
However, the Board finds that this deficiency is not 
prejudicial as the Veteran had actual notice of the 
requirements for his increased-compensation claim.  He 
received a statement of the case (SOC) in April 2006 that 
explained the necessary requirements by providing the 
regulations and diagnostic codes used to determine the 
Veteran's disability rating.  Further he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
RO also readjudicated the case by way of a supplemental 
statement of the case issued in December 2007.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the notice error 
did not effect the essential fairness of the adjudication. 

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Although the Veteran stated in January 2007 that 
he would receive treatment at the VA medical center, a 
November 2007 VA report noted that records showed he had no 
future or past appointments.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Analysis

In this case, the Veteran was first treated for a bleeding 
duodenal ulcer in May 1959, less than a year after his 
service.  Hospital records show he underwent a simple 
plication of his perforated ulcer.  The postoperative course 
was fairly benign.  Although a primary gastric resection was 
planned, only a simple plication was performed.  A VA 
examination in March 1972 reported the Veteran's weight was 
170 lbs.  In October 1972, the Veteran was granted a 20% 
rating for service connection for duodenal ulcer.

In a February 2005 statement in support of the claim, the 
Veteran complained of the side effects of dumping syndrome.  
Further, he stated he felt the accumulation of acid in his 
throat as he slept.  

During a May 2005 VA examination, the Veteran reported that 
his symptoms had increased.  He stated that his symptoms 
included gas, frequent belching and bitter sensations in his 
throat and nose when sleeping.  He reported having dry 
heaves, but denied hematemesis, constipation or diarrhea.  He 
was unable to eat ice cream or spicy or greasy foods.  His 
weight was stable and he had no symptoms of anemia.  The 
Veteran's appearance was healthy and appeared to be in no 
acute distress.  The examiner noted that he was thin but 
appeared adequately nourished.  He took no medication for 
heartburn.

In an April 2005 statement the Veteran complained of waking 
up with a burning sensation in his throat.  He experienced 
dry heaves and reported that this increased with age.  He 
noted that after eating certain foods he began to see bright 
spots in front of his eyes and was unable to perceive depth.  
He reported that he counteracted his symptoms by having 
coffee readily available and by keeping food and drink in the 
car.  In a July 2006 letter, the Veteran stated that soon 
after his operation for perforation of the ulcer in 1963 he 
began to experience dry heaves.  

The Veteran reported daily episodes of gnawing or burning 
pain in a December 2007 VA examination.  He noted that these 
episodes lasted for an hour and that nothing provided relief 
for them.  The Veteran reported a history of daily nausea and 
reported that he vomited several times a week.  The examiner 
noted mild epigastric tenderness and that the Veteran showed 
no signs of weight loss (he weighed 185 pounds), anemia or 
malnutrition.  The examiner provided a diagnosis of duodenal 
ulcer with persistent heartburn and noted that this affected 
the Veteran's ability to exercise and participate in sports 
moderately.  The examiner reported a severe effect on the 
Veteran's eating habits, a moderate impact on exercise and 
sports, but other daily activities, such as chores, 
recreation and traveling were not affected.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008)

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year
40

Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2008).

730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, 
circulatory disturbance after means, diarrhea, 
hypoglycemic symptoms, and weightloss with 
malnutrition and anemia.
60

Moderately severe; less frequent episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea 
and weight loss.
40

Mild; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or 
continuous mild manifestations
20
38 C.F.R. § 4.114, Diagnostic Code 7308 (2008).

734
6
Hernia, hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health.
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms of the 30 percent 
evaluation of less severity
20
38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

Analysis

Based upon the evidence of record, the Board finds that the 
Veteran's duodenal ulcer is manifested by no more than 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  The Board notes that the Veteran 
claims to have experienced the effects of dumping syndrome 
and had trouble sleeping due to acid in the throat.  The 
Veteran further complained of dry heaves.  There is no 
objective medical evidence, however, of more than mild 
circulation symptoms or persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain productive 
of considerable impairment of health.  The VA examiner found 
that the Veteran's duodenal ulcer interfered severely with 
his ability to eat certain foods and had a moderate effect on 
his ability to exercise and participate in sports, but that 
the Veteran's symptoms show only a moderate interruption of 
his ability to function on a daily basis.   

The evidence of record has not shown signs of weight loss or 
recurring incapacitating episodes averaging 10 days or more 
at least four or more times a year.  Further, the Veteran 
denied hematemesis and the May 2005 VA examiner found no 
symptoms of anemia.  This being the case, the Veteran is not 
a candidate for a higher rating than 20%.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Veteran reported that he is no longer employed 
and the record shows no evidence of frequent hospitalization.  
In fact, the December 2007 VA examiner noted only moderate 
effects on the Veteran's usual daily activities.  The 
Veteran's service-connected disorder is adequately rated 
under the available schedular criteria.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a March 2006 rating action, the RO denied service 
connection for hypoglycemia.  The veteran filed a timely 
notice of disagreement (NOD).  In correspondence to the 
Veteran dated in December 2006, the RO stated that 
hypoglycemia was considered part of the Veteran's ulcer 
disability and was not accepted as a new issue.  The Board 
begs to differ.  Although there is currently no evidence in 
the claims folder regarding a diagnosis of, or treatment for 
hypoglycemia, the fact remains that a valid NOD has been 
filed regarding this issue.  A review of the record reflects 
that the Veteran has not been provided a statement of the 
case regarding this issue (see Manlincon v. West, 12 Vet. 
App. 238 (1999)).

In view of the foregoing, the case is remanded for the 
following action:

Pursuant to Manlincon, the AMC/RO must 
furnish the veteran and his 
representative with a statement of the 
case which should include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue of entitlement to service 
connection for hypoglycemia.  Notice 
should be provided that the timely filing 
of a substantive appeal is required to 
preserve the veteran's right to Board 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


